Citation Nr: 1529645	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-04 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disability, other than residuals of histoplasmosis, to include emphysema and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from December 1970 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision issued by the Indianapolis, Indiana, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied service connection for residuals, multiple calcifications, both lungs to include chronic bronchitis, shortness of breath, pharyngitis and laryngitis.

In an October 2013 decision, the Board granted service connection for residuals of histoplasmosis, to include lung calcifications in both lungs, and denied service connection for a respiratory disability, other than residuals of histoplasmosis, to include emphysema and COPD.  The Veteran appealed the October 2013 decision denying service connection for a respiratory disability, other than residuals of histoplasmosis, to include emphysema and COPD, to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued a Memorandum Decision, vacating the Board decision with respect to this issue and remanding the matter for further development consistent with the Court's decision.  

As a final preliminary matter, the Board observes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims folders associated with the Veteran's claim.  With the exception of VA treatment records located in Virtual VA and the Court Memorandum Decision located in VBMS, a review of the documents in such folders reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In light of the Court Memorandum Decision and the Board's review of the claims file, further AOJ action on the claim is warranted.

In its October 2013 decision, the Board found that the Veteran's other respiratory disorders other than residuals of histoplasmosis, including emphysema and COPD were not related to service.  In making this determination, the Board relied on a January 2013 VA examination report.  In pertinent part, the January 2013 VA examiner noted the Veteran had a 60 pack a year history of smoking.  The physician stated that medical literature listed smoking as the primary cause of COPD.  The VA examiner opined, in light of the Veteran's stable histoplasmosis, "it is less likely as not that Veteran's COPD with lung calcifications incurred in or has been caused by a lung disease shown as bronchitis and evidence of lung calcifications that occurred between December 1970 and October 1972."

In its Memorandum Decision, the Court determined that the Board provided inadequate reasons and bases for failing to consider whether the Veteran's COPD was aggravated by his service-connected histoplasmosis.  Specifically, the Board failed to explain how the appellant's statements and evidence of record did not raise this theory of secondary service connection for COPD pursuant to 38 C.F.R. § 3.310(b).  The Court continued that, even if the Veteran's histoplasmosis was not the proximate cause of the Veteran's COPD as indicated in the January 2013 VA examination report, the Board failed to explain why the Veteran's claim excluded theories of secondary service connection.  In light of the Court decision, the Board finds that an additional addendum opinion is necessary to address whether the Veteran's emphysema and COPD have been aggravated by his service-connected histoplasmosis.

Moreover, the Board observes that VA treatment records dated to October 2012 have been associated with the Veteran's Virtual VA record.  However, given the need to remand for additional development, current VA treatment records dated from October 2012 to the present should be associated with the record.   

Accordingly, the case is REMANDED for the following action:

1. Obtain additional VA treatment records dated from October 2012 the present.

2.  Return the record, and a copy of this Remand, to the VA examiner who provided the January 2013 opinion for an addendum opinion regarding the Veteran's emphysema and COPD.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the January 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's other respiratory disorders, including emphysema and COPD, have been a) caused by his service-connected residuals of histoplasmosis; OR b) aggravated beyond the normal progress of the disorder by his service-connected residuals of histoplasmosis.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation. 

A detailed rationale for all opinions expressed should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

